Title: To George Washington from Stephen Sayre, 10 December 1793
From: Sayre, Stephen
To: Washington, George


          
            Sir.
            [c.10 December 1793]
          
          I do myself the honor of inclosing the Copy of a Letter, which I address’d to your
            Excellency, in 1789.
          I trouble you with it, to remind you, of having, long since, had some expectations of
            being employ’d, in an object, which, has for many years, occupy’d my thoughts & my
            time.
          As Congress seem disposed to fulfill your expectations by building a certain number of
            Ships, for our defence; I beg to be brought into your remembrance, so as to have a fair
            opportunity of recommending myself, as able to conduct our naval force, be it what it
            may.
          
          The Science of Ship building has been my favorite amusement—and during the late war, I
            found opportunity of making some experiments—I built two Ships in St Petersburg, of 1200
            Tons each, which, tho’ of pine timber, have made several Voyages to India—have proved
            strong—profitable as to freight, & swift sailors, tho’ rigg’d with Masts &
            Spars, so as to require, only half the number of men, necessary for other Ships, of the
            same Tonnage. They were built, after my own draughts which I found, on comparing them
            with those of Mr Peck of Boston, exactly on the same principle—this he acknowledged, at
            our first interview—having never seen each other till after the war.
          Since that period, I have been, for some three weeks, in Plimouth, Portsmouth, &
            Chatham, employing every hour in observations on their Ships, their Dockyards &c.
            Were the United States to follow the same useless, and expensive mode, in our naval
            Establishments, they will find the Sums enormous.
          I can build Frigates—costing no more than those of 36 guns, now in use in England, that
            shall defend themselves against those of 74 guns.
          But since the Country must have a Navy, or rather some naval force for our immediate
            safety: I have communicated an improvement to General Knox—such as would, if press’d
            with danger, & the necessity of our utmost exertions, make us the only naval power
            on the Seas—I can build Ships which cannot be taken by Ships now in
              use.
          I am ready & wish for opportunity, to prove the fact to demonstration. I believe
            the General will tell your Excellency, if ask’d the question, that the fact appears
            evident the moment the principle is known. One days experiment will however decide the
            question. I am with great Respect your Excellenceys most sincere &c. &c.
          
            Stephen Sayre
          
        